Name: Commission Regulation (EC) No 870/94 of 19 April 1994 on the opening of an invitation to tender for the sale of olive oil held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 4. 94 Official Journal of the European Communities No L 101 /3 COMMISSION REGULATION (EC) No 870/94 of 19 April 1994 on the opening of an invitation to tender for the sale of olive oil held by the Spanish intervention agency Regulation and Regulation (EEC) No 2960/77 for the sale on the Community market of approximately 10 000 tonnes of olive oil of qualities other than extra virgin olive oil . Notwithstanding Article 5 (2) of Regulation (EEC) No 2960/77, Senpa shall, where the quantity of oil in a container exceeds 500 tonnes, be authorized to establish several lots with part only of that oil . Article 2 The notice of invitation to tender shall be published on 29 April 1994. Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of Senpa, calle Beneficencia 8, Madrid 28004, Spain. A copy of the notice of invitation to tender shall be sent without delay to the Commission. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EC) No 3179/93 (2), and in parti ­ cular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (3), as amended by Regulation (EEC) No 2203/90 (4), provides that olive oil held by the inter ­ vention agencies is to be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation (EEC) No 136/66/EEC, the Spanish intervention agency holds certain quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 (*), as last amended by Regulation (EEC) No 3818/85 (6), lays down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the situation on the market in olive oil is at present favourable for the sale of part of the said oil ; Whereas in the present situation of the market in virgin olive oil where supply is low compared with demand and in order to provide the greatest possible number of opera ­ tors with minimum supplies for their immediate needs, it should be stipulated that an operator may only submit tenders up to a given quantity ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 3 The tenders must reach Senpa, calle Beneficencia 8, Madrid 28004, Spain, not later than 2 p.m. (local time) on 11 May 1994. Tenders shall be admissible only if they are submitted by a natural or legal person engaged in activity in olive oil and entered in that status as at 31 December 1993 in a public register of a Member State. No tenderer may submit a tender for a quantity in excess of 1 000 tonnes. HAS ADOPTED THIS REGULATION : Article 1 The Spanish intervention agency, 'Servicio Nacional de Productos Agrarios', hereinafter referred to as 'Senpa' shall open an invitation to tender in accordance with this Article 4 1 . In the case of lampante virgin olive oil , tenders shall be submitted for an oil of 3 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which the tender was submitted, the price to be paid shall be equal to the price tendered, increased or reduced in accordance with the scale below :  up to 3 ° acidity : increase of ECU 0,32 for each tenth of a degree of acidity below 3 ° , (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 285, 20. 11 . 1993, p. 9 . O OJ No L 331 , 28. 11 . 1978 , p. 13 . (4) OJ No L 201 , 31 . 7 . 1990, p. 5. 0 OJ No L 348 , 30. 12. 1977, p. 46. 0 OJ No L 368 , 31 . 12. 1985, p. 20 . No L 101 /4 Official Journal of the European Communities 20. 4. 94  above 3 ° up to 5 acidity : reduction of ECU 0,32 for each tenth of a degree of acidity above 3 ° ,  above 5 ° acidity : additional reduction of ECU 0,35 for each tenth of a degree of acidity above 5 ° . selling price shall be notified forthwith to the Member State concerned. Article 7 The olive oil shall be sold by Senpa not later than the fifth working day after the date of notification of the deci ­ sion referred to in Article 6. Senpa shall supply the agencies responsible for storage with a list of the lots remaining unsold. Article 8 The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be ECU 18 per 100 kilograms. Article 9 The storage charge referred to in Article 15 of Regulation (EEC) No 2960/77 shall be ECU 3 per 100 kilograms . Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 5 Not later than three days after the expiry of the time limit laid down for the submission of tenders, Senpa shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale. Article 6 The minimum selling price per 100 kilograms of oil shall be fixed, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, on the basis of the tenders received, not later than the 10th working day after the expiry of each final date laid down for the submission of tenders . The decision fixing the minimum This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 April 1994. For the Commission Rene STEICHEN Member of the Commission